Exhibit 10.1

[Blockbuster Letterhead]

February 28, 2006

Dear Ed:

Blockbuster Inc. (“Blockbuster”) and you previously entered into an employment
agreement dated October 13, 2000 (the “Agreement”), pursuant to which you serve
as Executive Vice President and General Counsel of Blockbuster. Paragraph 17 of
the Agreement provides that the Agreement may be changed only by a writing
signed by both parties.

Blockbuster and you now desire to amend (this “Amendment”) the provisions of
Paragraph 8(c) of the Agreement that relate to the amount of Termination
Payments/Benefits that you are eligible for under the terms of the Agreement.

Contemporaneously with this Amendment, you have executed and delivered to
Blockbuster a General Release and Waiver of Claims substantially in the form
attached to the Agreement as an Addendum.

As used in this Amendment, terms that begin with an initial capital letter have
the same meanings as such terms have in the Agreement unless a contrary meaning
is specified in this Amendment.

For the consideration stated in paragraph 2 below, Blockbuster and you agree to
the following:

 

1. The current Term of the Agreement ends on February 28, 2008. Blockbuster will
not renew the Agreement and will terminate you without cause, pursuant to
Paragraph 8(b) of the Agreement, effective on February 28, 2006.

 

2. Paragraph 8(c) will be deleted in its entirety and amended to read as
follows:

(c) Termination Payments/Benefits. You will receive, less applicable withholding
taxes, a lump sum payment in the amount of One Million, Forty-Five Thousand,
Eight Hundred Dollars and No Cents ($1,045,800.00), payable on a date selected
by you after your termination, but no later than September 1, 2006.

 

3. The General Release and Waiver of Claims that you have executed and delivered
contemporaneously with this Amendment does not, and is not intended to, relieve
Blockbuster of its obligation to indemnify you to the fullest extent permitted
by applicable Delaware law in accordance with the indemnity agreement between
you and Blockbuster, effective as of December 8, 2004, and the applicable
provisions of Blockbuster’s Second Amended and Restated Certificate of
Incorporation and Amended and Restated Bylaws.



--------------------------------------------------------------------------------

4. In all other respects, the Agreement remains unchanged and in full force and
effect.

If the foregoing correctly sets forth our understanding, please sign, date and
return all four (4) copies of this Amendment to the undersigned. After this
Amendment has been executed by both parties, it shall constitute a binding
Amendment to the Agreement.

Sincerely,

 

/s/ Larry Zine

     Larry Zine     

Executive Vice President, Chief Financial Officer

and Chief Administrative Officer

     ACCEPTED AND AGREED:     

/s/ Edward B. Stead

    

February 28, 2006

Edward B. Stead      Date